Title: From Alexander Hamilton to Otho H. Williams, 7 September 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentSeptr. 7. 1792.

On the 28. June 1791 the Collector of New York was instructed to furnish each of the Revenue Cutters with Ten Musquets and Bayonets, Twenty Pistols, one broad axe, one Chissel of the large and one of the smallest size, and two Lanthorns.
I am informed by the Collector of Norfolk that those articles were not received by him; though Mr. Lamb of New York states to me, they were shipped in the Brigantine Ceres, Cornelius White, Master, who being questioned by Mr. Lamb alledged that the said articles had been delivered to the Collector of Norfolk.
I request that you will please to have enquiry made of Captain White who I understand is a resident of Baltimore, what has become of the arms and instruments before mentioned informing me of the result.
With great consideration   I am Sir   Your Obedt. servant
Alex Hamilton
P.S. Upon further examination I find it mentioned in your letter of the 16. december 1791, that Simon Deyle, master of a Coasting Vessel brought you the Articles above alluded to, which he said to have received from the Collector of Norfolk for the use of the Cutter in your district. The question then will be whether you received a double set of the Articles, which appears probable; and if so I request that one parcel as above enumerated may be forwarded to the Collector of Norfolk.


Otho H. Williams Esqr.Collr. Baltimore.

